Case 4:21-cv-00067-RCY-DEM Document 12 Filed 08/16/21 Page 1 of 1 PageID# 38




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                NEWPORT NEWS DIVISION

LATRINA COX, on behalf of herself and               Civil Action No.: 4:21-cv-00067-RCY-DEM
others similarly situated,

                      Plaintiff,

       v.

R&B CORPRATION OF VIRGINIA, d/b/a
CREDIT CONTROL CORPORATION,

                      Defendant.
                            ______________________________

                  NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Plaintiff Latrina Cox, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, hereby dismisses this action with prejudice, with each party to bear its own attorneys’

fees and costs.

DATED: August 16, 2021                       Respectfully submitted,

                                             /s/ Dale Pittman
                                             Dale W. Pittman (VSB #15673)
                                             The Law Office of Dale W. Pittman, P.C.
                                             The Eliza Spotswood House
                                             112-A West Tabb Street
                                             Petersburg, VA 23803
                                             (804) 861-600) (Phone)
                                             (804) 861-3368 (Fax)
                                             dale@pittmanlawoffice.com

                                             Michael L. Greenwald (pro hac vice)
                                             Greenwald Davidson Radbil PLLC
                                             7601 N. Federal Highway, Suite A-230
                                             Boca Raton, Florida 33487
                                             Tel: (561) 826-5477
                                             mgreenwald@gdrlawfirm.com

                                             Counsel for Plaintiff



                                                1
